Citation Nr: 0314136	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  98-08 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the hips.

2.  Entitlement to service connection for residuals of a left 
clavicle injury.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for headaches, multiple 
joint arthralgia/multiple joint ache, and keloids to the back 
and neck, each to include as due to an undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
January 1993.  He served in southwest Asia during the Persian 
Gulf War from October 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a February 1996 rating 
action in which the RO denied the following issues:  (1) 
entitlement to service connection for a sleep disorder as a 
manifestation of an undiagnosed illness; (2) entitlement to 
service connection for headaches as a manifestation of an 
undiagnosed illness; (3) entitlement to service connection 
for joint aches as a manifestation of an undiagnosed illness.  
In July 1996, the veteran filed a notice of disagreement to 
the February 1996 rating action.  In June 1998, the RO issued 
a rating action which granted service connection for a left 
wrist disorder, pseudofolliculitis barbae and keloid scarring 
of the face and anterior chest, and denied service connection 
for the following claimed disorders:  degenerative disc 
disease of the cervical spine, residuals of left clavicle 
injury, degenerative changes of both hips, multiple joint 
arthralgias as manifestations of an undiagnosed illness, a 
right wrist disorder, an acquired psychiatric disorder, sleep 
apnea, headaches as a manifestation of an undiagnosed 
illness, and keloid scarring on the back and posterior neck, 
to include as a manifestation of an undiagnosed illness.  
(The Board notes that the RO recharacterized several issues 
in the June 1998 rating action to comport with the veteran's 
statements during VA examinations following the February 1996 
rating action.)  A statement of the case (SOC) was issued in 
June 1998.  The veteran submitted a substantive appeal in 
June 1998, and requested a Board hearing.  

In January 1999, the veteran testified at a Board hearing in 
Washington, D.C.  A transcript of that hearing is of record.

In March 1999, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with cited court precedent and regulatory criteria.  The 
Board pointed out that the veteran's June 1998 substantive 
appeal included a notice of disagreement with the June 1998 
rating action denying service connection for keloid scarring 
of the back and posterior neck.  Per the Board's instruction, 
the RO issued an SOC regarding that issue in April 1999, to 
which the veteran filed a substantive appeal in May 1999. 

The RO also obtained additional evidence pursuant to March 
1999 Board remand.  In January 2002, the RO granted service 
connection for sleep apnea, but continued the denial of the 
remaining claims (see January 2002 supplemental SOC (SSOC)).  
Hence, the issues listed on the cover page of this decision 
were returned to the Board for further appellate 
consideration.  

In September 2002, the veteran was duly notified that the 
member (now, Veterans Law Judge) who conducted the January 
1999 Board hearing was no longer employed by the Board and 
that he had the right to another Board hearing.  As the 
veteran responded with a request for an additional Board 
hearing, in February 2003, a Board hearing was held in 
Washington, D.C., before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  During the 
hearing, the veteran withdrew his claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
Board finds that the hearing transcript serves as an 
effective, written withdrawal of the substantive appeal 
regarding the issue of service connection for an acquired 
psychiatric disorder, and that issue is no longer before the 
Board.


REMAND

The veteran contends that he suffers degenerative disc 
disease of the hips, residuals of left clavicle injury, and a 
right wrist disorder as a result of injuries in service.  In 
addition, the veteran contends that current headache, 
multiple joint ache, and keloid disorders are linked to 
service, either directly or as due to claimed as due to an 
undiagnosed illness or other qualifying chronic disability 
associated with his Persian Gulf War service.  

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

First, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the service connection 
claims specific to Persian Gulf War service, to particularly 
include the duty imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO, 
not the Board, is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003.

In addition, on several occasions prior to the return of his 
case to the Board in July 2002, the veteran identified E. M. 
Hudgins, M.D., as a source of relevant private treatment for 
his keloid disorder.  The RO should request complete records 
(not previously submitted by the veteran) from this source of 
private treatment and notify the veteran if the RO determines 
that such records are unavailable.  38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

Furthermore, the record suggests that veteran underwent 
regular treatment at the VA Medical Center (VAMC) in 
Richmond, Virginia.  However, the last VA request for 
Richmond VAMC treatment records was dated in March 2000.  
Hence, the RO should obtain updated treatment records from 
that VA facility.  The Board notes that during the February 
2003 Board hearing, the veteran testified that he underwent 
relevant treatment at the VAMC in Baltimore, Maryland; 
therefore, VA records should also be obtained from the 
Baltimore VAMC.  In this regard, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Significantly, moreover, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification that further 
efforts to obtain such records would be futile is provided.  
See 38 C.F.R. § 3.159(c)(1).  

Finally, VA examinations should be ordered to address matters 
that require medical knowledge, to include the question of 
nexus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  As it regards the veteran's claim for 
service connection of multiple joint arthralgia, to include 
as due to a chronic disability from an undiagnosed illness, 
the Board notes that a January 1998 VA examiner could not 
determine the etiology of observed arthralgias not found to 
be secondary to degenerative changes.  Furthermore, in May 
1999, a VA physician completed a Persian Gulf War registry 
application.  The May 1999 registry form indicated that the 
VA physician did not perform an examination or consultation 
to determine diagnoses or unexplained illness; however, he 
listed "joint pain" as a primary diagnosis.  In addition, 
service medical records reflect multiple joint complaints 
during the course of the veteran's service.  Pursuant to the 
duty to assist outlined in 38 C.F.R. § 3.156(c)(4), the cited 
evidence comprises a sufficient basis upon which to provide a 
VA medical examination.  The guidelines for disability 
examinations for Gulf War Veterans have been issued in an 
Under Secretary for Health's Information Letter, dated April 
28, 1998 (IL 10-98-010).

As it regards the issue of service connection for a right 
wrist disorder, the Board observes that service medical 
records reflect treatment of right wrist pain in September 
1991 and September 1992.  The veteran contends that he has 
experienced such symptoms since service.  Similarly, service 
medical records indicate that the veteran underwent medical 
treatment following a sports injury in October 1982.  The 
veteran suggests that he has experienced left clavicle pain 
since that time.  As well, service medical records show that, 
on separation examination in December 1992, a military 
physician observed keloid scarring of the chest area.  The 
veteran argues that keloid symptoms have persisted since 
service, spreading to his back and neck areas.  Hence, the RO 
should provide appropriate VA examinations addressing whether 
there is a relationship between the claimed right wrist, left 
clavicle, and/or keloid disorders and military service, 
respectively.

If the development requested above leads to medical evidence 
relevant to the veteran's claim for service connection for 
headaches, to include as due to a chronic disability from an 
undiagnosed illness, the RO should obtain a supplemental VA 
medical opinion addressing whether the prior July 1999 VA 
neurological examination report should be affirmed or 
amended.  If the prior VA examiner is unavailable, or if 
another examination is deemed necessary, an additional VA 
examination should be provided.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  Such adjudication should 
include consideration of changes to the undiagnosed illness 
statute, effective March 1, 2002.  See 38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2002) (the term "chronic disability" 
was changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection..  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).  

As a final point, the Board notes that the January 2002 
supplemental SOC (SSOC) did not include citation to the 
amended statute or regulation referred to above.  If the RO 
denies service connection for any disorder claimed as due to 
undiagnosed illness, the SSOC issued to the veteran 
explaining the reasons for the denial must include citation 
to and discussion of all additional, pertinent legal 
authority considered, to include that pertinent to the 
changes noted above.  

The Board regrets that a remand of these matters will further 
delay a final decision in this case, but finds that such 
action is necessary to ensure that the veteran is afforded 
full due process of law.  Accordingly, this matter is hereby 
REMANDED to the RO for the following actions:

1.  The RO should obtain all of the 
veteran's outstanding medical records from 
the VAMC in Richmond, Virginia, for any 
treatment, to specifically include all 
records dated from October 1999 to January 
2001; and treatment records from the VAMC 
in Baltimore, Maryland, dated from 
December 2002 to the present.  The RO must 
follow the procedures prescribed in 
38 C.F.R. § 3.159(c) regarding obtaining 
medical records from Federal facilities.

2.  The RO should obtain complete clinical 
records from Dr. E. Hudgins pertaining to 
treatment of the veteran's keloids, dated 
in 1995 and 1996.

3.  The RO should furnish to the veteran a 
letter notifying him of the VCAA, and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
service connection claims currently on 
appeal (to include provisions specific to 
Persian Gulf War service).  The letter 
should include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

4.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses received pursuant to the 
above-requested development are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination(s) conforming to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.

a.  The examiner should note and detail 
all reported symptoms of multiple joint 
arthralgia.  The examiner should conduct 
a comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.  

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.

c.  However, if there are symptoms of 
multiple joint arthralgia that have not 
been determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.

d.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

e.  For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that such disability is the result of 
injury or disease incurred or aggravated 
during active military service.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

6.  The RO should also arrange for the 
veteran to undergo VA orthopedic and 
dermatological examinations at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.

The orthopedic examination should include 
evaluate the veteran's right wrist and 
left clavicle disorders.  With respect to 
any diagnosed right wrist disability, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the disability is, as least 
as likely as not, the result of in-
service injury or disease, to include 
injury sustained September 1991 in-
service automobile accident.  In 
rendering such opinion, the examiner 
should specifically address the medical 
relationship, if any, between any current 
right wrist disability and right wrist 
pain diagnosed in September 1991, and/or 
right wrist sprain diagnosed in September 
1992.  With respect to any diagnosed 
residuals of left clavicle injury, based 
on examination, review of the record, and 
the veteran's assertions of history, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is as to whether it is, 
as least as likely as not, that the 
veteran suffered sports injury to the 
left clavicle during service.  If so, the 
examiner should determine if any 
currently diagnosed residuals of left 
clavicle injury is, as least as likely as 
not, a residual of such sports injury or 
other in-service injury or disease.  In 
reaching this opinion, the examiner 
should review and discuss the x-ray 
findings provided in the January 1998 VA 
orthopedic examination.

The dermatological examination should 
include any studies and/or tests deemed 
warranted by the examiner.  After 
examination of the veteran, review of the 
results of any studies and/or tests, and 
consideration of the veteran's pertinent 
medical history and assertions, the 
physician should offer an opinion, with 
respect to the veteran's keloids of the 
back and neck, as to whether it is as 
least as likely as not that the 
disability is medically related to 
service, to include keloid scarring noted 
on separation examination in December 
1992.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached, in a typewritten report.

7.  If, and only if, the development 
requested above leads to medical evidence 
relevant to the veteran's claim for 
service connection for headaches, the RO 
should then arrange for a review of the 
claims file by the VA examiner who 
previously examined the veteran in July 
1999, if possible.  The VA examiner 
should be asked to provide a supplemental 
opinion, based upon a review of the 
claims file, as to whether the prior 
opinion should be affirmed or amended.  
The examiner should provide the complete 
rationale for the supplemental opinion in 
a typewritten report.  If the July 1999 
VA examiner is not available, or the 
requested opinion cannot be provided 
without examination of the veteran, the 
veteran should undergo VA neurological 
examination at the appropriate VA medical 
facility.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any headache disorder 
is related to the veteran's military 
service.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

8.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

9.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

11.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
revised authority governing claims 
associated with Persian Gulf War 
service).

12.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran an appropriate SSOC (to 
include citation to and discussion of all 
pertinent additional legal authority 
considered, and full reasons and bases 
for the RO's determinations) and afford 
him the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 30 2, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



